Citation Nr: 1547119	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  15-09 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected bilateral sensorineural high frequency hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1956 to September 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for an increased rating for bilateral sensorineural high frequency hearing loss, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The record shows that the Veteran was most recently afforded a VA examination in February 2014 to assess the nature and severity of his bilateral sensorineural high frequency hearing loss.  However, evidence associated with the record appears to indicate a possible increase in severity since that time.  Specifically, in his March 2014 notice of disagreement, the Veteran stated that later that same month, he was to be fitted for a hearing aid for his right ear.

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggerman v. Brown, 5 Vet. App. 281 (1993).  Not only is this last examination remote, but the Veteran has also asserted that his condition has worsened since the previous VA examination.

Given the foregoing, the Board finds that a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating for bilateral sensorineural high frequency hearing loss.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Board also observes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims held that, as relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  As such, the VA examiner should comment on the functional effects the Veteran experiences as a result of his bilateral sensorineural high frequency hearing loss.

Furthermore, there appears to be outstanding VA treatment records.  Specifically, while VA treatment records dated through December 24, 2013 have been associated with the claims file, the Veteran's VA treatment records indicate that he underwent an audiological evaluation in July 2013.  While the results of that evaluation are summarized in a July 2013 VA Audiology Consult note, and that same note indicates that the Audiogram (VA-Form 2464) was scanned and was viewable, the Board notes that, after careful review, the audiogram is not associated with the Veteran's electronic claims file.  Furthermore, the Veteran indicated that he was scheduled to receive a hearing aid for his right ear in March 2014.

To ensure that there is an adequate record upon which to decide the Veteran's claim, the Board finds that a remand is necessary to obtain any outstanding VA treatment records related to the Veteran's bilateral sensorineural high frequency hearing loss, including the July 2013 audiogram referenced in the Veteran's VA treatment records, as well as any updated VA treatment records dated from December 2013 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be provided the opportunity to identify any private treatment records that are relevant to his claim, and to provide the necessary information in order for the VA to assist him in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159(c) (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain a complete copy of the Veteran's VA treatment records related to his bilateral sensorineural high frequency hearing loss.  In the regard, the record currently reflects VA treatment records dated through December 2013; however, the record also reflects that the Veteran underwent an audiology evaluation in July 2013, and the audiogram including the specific audiological results is not associated with claims file.

2.  The Veteran should also be given an opportunity to identify any additional healthcare providers who have treated him for his bilateral sensorineural high frequency hearing loss.  After securing any necessary authorizations from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.  

3.  If any records, either VA or non-VA records, cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected bilateral sensorineural high frequency hearing loss.  The record, to include a copy of this remand, must be made available to and must be review by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and/or tests should be conducted.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC test.

Following a review of the record, to include the Veteran's statements, the examiner should describe the functional effects that the Veteran's bilateral sensorineural high frequency hearing loss has on his activities of daily living, to include employment.

All testing results, along with a complete, clearly-stated rational for any conclusion reached, must be provided

5.  Thereafter, and after any further development deemed necessary, the issue on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




